Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art consideration, in view of applicant’s amendments and arguments, and a primary consult, the claims are allowable. Particularly, the claim language “to detect, from the detection signal, vital-sign signal components indicative of a vital sign that is at least either respiration or pulse beat; a generation unit configured to evaluate reliability of the vital-sign signal components detected by the detection unit and to generate vital-sign information about the vital sign from a reliable one of the vital-sign signal components; and an output unit configured to output the vital-sign information generated by the generation unit; wherein the detection unit is configured to obtain a first vital-sign component that indicates a moving average of the detection signal over a first period of time, to obtain a second vital-sign component that indicates a moving average of the detection signal over a second period of time differing in length from the first period of time; and to calculate a difference between the first vital-sign component and the second vital-sign component, and wherein the generation unit is configured to evaluate the reliability based on the difference”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791